UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4641


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOHN T. MILLNER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap.   James P. Jones, Chief
District Judge. (2:07-cr-00014-jpj-pms-1)


Submitted:    April 20, 2009                  Decided:   May 8, 2009


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Joel C. Hoppe,
Assistant Federal Public Defender, Charlottesville, Virginia,
for Appellant. Jennifer R. Bockhorst, Assistant United States
Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               John T. Millner pleaded guilty to assault with intent

to commit murder, in violation of 18 U.S.C. § 113(a)(1) (2006),

assault with a dangerous weapon with intent to do bodily harm

without    just       cause        or   excuse,      in    violation     of     18   U.S.C.

§ 113(a)(3) (2006), assault resulting in serious bodily injury,

in violation of 18 U.S.C. § 113(a)(6) (2006), and possession of

prohibited objects intended to be used as weapons, in violation

of   18   U.S.C.       § 1791(a)(2),           (d)(1)(B)     (2006).          Millner      was

sentenced to a total of 300 months’ imprisonment.                             His attorney

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),    raising          four    issues     but   stating     that    there       are   no

meritorious issues for appeal.                  Millner was advised of his right

to file a pro se supplemental brief but did not do so.                                      We

affirm.

               In     the     Anders      brief,       counsel    questions          whether

Millner’s guilty plea was knowing and voluntary.                         Our review of

the transcript of the hearing pursuant to Fed. R. Crim. P. 11

discloses substantial compliance with that Rule.                         Although          not

raised by counsel, we note that the district court failed to

inform Millner of the specific term of supervised release to

which     he    was     subject,        as     required     by   Fed.    R.     Crim.      P.

11(b)(1)(H).           We     find      that    this      omission     did     not   affect

Millner’s substantial rights.                    See United States v. Martinez,

                                                2
277       F.3d    517,     525   (4th     Cir.       2002)     (providing          standard    of

review).          Finally, the district court ensured that Millner’s

plea was knowing and voluntary and supported by a sufficient

factual basis.            See United States v. DeFusco, 949 F.2d 114, 116,

119-20 (4th Cir. 1991).

                 Next,     counsel   questions            whether     the   district     court

erred in denying Millner’s motion to suppress a statement made

to    a    prison    official.          However,          Millner’s    voluntary       plea    of

guilty           waived       his       right         to       challenge            antecedent,

nonjurisdictional errors.                 See Menna v. New York, 423 U.S. 61,

62-63 (1975); Tollett v. Henderson, 411 U.S. 258, 267 (1973).

                 In addition, counsel questions whether the failure of

the institution in which Millner was housed to provide him with

redacted copies of discovery materials prejudiced Millner.                                    We

conclude Millner was not prejudiced.                          At the Rule 11 hearing,

Millner          averred    that     he    had        been     provided        a     sufficient

opportunity to review his case with counsel.                                Millner’s sworn

statements at the Rule 11 hearing are presumed to be true.                                    See

Blackledge v. Allison, 431 U.S. 63, 73-74 (1977).

                 Finally,     counsel     questions          whether     the       sentence    in

this case was procedurally and substantively reasonable.                                       In

reviewing a sentence imposed by the district court, an appellate

court “first examines the sentence for significant procedural

errors,”          including      “‘failing           to     calculate       (or      improperly

                                                 3
calculating) the [g]uidelines range, treating the [g]uidelines

as    mandatory,     failing    to    consider    the      [18   U.S.C.]    §      3553(a)

[(2006)]     factors,      selecting       a     sentence        based   on        clearly

erroneous facts, or failing to adequately explain the chosen

sentence . . . .’”         United States v. Pauley, 511 F.3d 468, 473

(4th Cir. 2007) (quoting Gall v. United States, 128 S. Ct. 586,

597 (2007)).        If there are no procedural errors, the appellate

court    then     considers     the    substantive         reasonableness          of    the

sentence.       Gall, 128 S. Ct. at 597.              “Substantive reasonableness

review     entails     taking    into     account          the   ‘totality         of    the

circumstances, including the extent of any variance from the

[g]uidelines range.’”           Pauley, 511 F.3d at 473 (quoting Gall,

128 S. Ct. at 597).        “If the sentence is within the [g]uidelines

range, . . . an appellate court[] may . . . presume that the

sentence is reasonable.”         Id.

            We have reviewed the record and find that the district

court committed no procedural errors in calculating Millner’s

sentence.       In addition, because Millner’s sentence was within

the    advisory    guidelines     range,       this    court     presumes     it    to    be

reasonable.        Therefore, we find no error in the imposition of

Millner’s sentence.

            We have examined the entire record in this case in

accordance with the requirements of Anders and have found no

meritorious       issues   for       appeal.          We    therefore      affirm        the

                                           4
judgment.    This court requires that counsel inform Millner, in

writing,    of    the   right     to   petition   the   Supreme    Court    of   the

United States for further review.                 If Millner requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                  Counsel’s motion must

state that a copy thereof was served on Millner.                        We dispense

with oral argument because the facts and legal contentions are

adequately       presented   in    the   materials      before    the    court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                          5